I concur in the result with Mr. Justice Watts. A Judge is not bound to amend a request to charge. To say the least of it, the *Page 342 
request to charge was very misleading. It provided for two condition — one where the defendant put deleterious matter into the stream intentionally, that is, willfully and deliberately; the other where it was an accident pure and simple. In the latter case the defendant did not do it. It is conceded that, if the deleterious matter went into the stream through the negligence of the defendant, then the defendant is liable. The request to charge did not provide for a negligent act, and therefore the Judge could not charge it. If Judge Memminger had charged as requested, the jury might well have inferred that, if the defendant did not intend to put the deleterious matter in the stream, then in law it was an accident.
I do not see a word in the Statute that confines the prohibition to intentional acts. To interpolate the word "intentionally" is to amend the Statute, and his Honor had no right to amend the Statute.